Case 7:21-cr-00911 Document 46 Filed on 06/15/21 in TXSD nag doe pist ict Court /03
ric ou
Southern District of Texas

 

 

JUN 15 2021 j
UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF TEXAS | Nathan Ochsner, Clerk _
McALLEN DIVISION can
UNITED STATES OF AMERICA §
§
Vv. § Criminal No. M-21-911-S1
§
JAIME RIOS §
MARITZA TREVINO §
RENE FUENTES, JR. §
SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:

Count One
On or about April 4, 2019, in the Southern District of Texas and within the jurisdiction of
4 the Court, defendants,
JAIME RIOS
MARITZA TREVINO
and
RENE FUENTES, JR.
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 5 kilograms or more of a mixture or substance containing a
detectable amount of cocaine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).
Count Two

On or about April 4, 2019, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

 
Case 7:21-cr-00911 Document 46 Filed on 06/15/21 in TXSD Page 2 of 2

JAIME RIOS
MARITZA TREVINO
and
RENE FUENTES, JR.
did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 5 kilograms or more, that is, approximately 26 kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance.
In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title

18, United States Code, Section 2.

A TRUE BILL

LOS

 

j—— Nee
FOREPERSON \__}

JENNIFER B. LOWERY
ACTING UNITED STATES ATTORNEY

Bbd-L AL

ASSISTANT UNITED STATES ATTORNEY

 
